Name: 2007/773/Euratom: Council Decision of 26 November 2007 on a one year extension of the supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  electrical and nuclear industries;  EU institutions and European civil service;  research and intellectual property
 Date Published: 2007-11-30

 30.11.2007 EN Official Journal of the European Union L 312/29 COUNCIL DECISION of 26 November 2007 on a one year extension of the supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (2007/773/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission, submitted after consultation of the Scientific and Technical Committee, Having regard to the opinion of the Board of Governors of the Joint Research Centre (JRC), Whereas: (1) The development of nuclear medicine within the European Union contributes to the objective of ensuring human health protection. It necessitates the increased use of testing reactors for medical purposes. (2) On 19 February 2004, the Council adopted a Decision concerning the adoption of a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1). That programme was adopted for a period of three years, until 1 January 2007. (3) Within the framework of the European Research Area, the supplementary research programme involving the high flux reactor at Petten (the HFR) is one of the principal means available in the Union to contribute to the support and testing of medical diagnostic and therapeutic methods, to the development of materials sciences and to problem-solving in the field of nuclear energy. (4) The HFR is in operable condition until at least 2015, and a new operating licence was granted to the reactor operator in February 2005. The supplementary research programme should therefore be extended for a further year to make use of the technical facilities available. The extension should take effect retroactively, to cover the ongoing activities of the programme in the period from 1 January 2007. (5) The financial contributions necessary for this extension of the supplementary research programme will be provided by the Netherlands and France, HAS ADOPTED THIS DECISION: Article 1 The supplementary research programme on the operation of the HFR (the Programme), the objectives of which are set out in Annex I, shall be extended for a period of one year, with effect from 1 January 2007. Article 2 The financial contributions estimated for the execution of the extension of the Programme shall amount to EUR 8 500 000. The breakdown of the contributions is given in Annex II. Article 3 The Commission shall be responsible for the implementation of the Programme, and to this end, it shall call upon the services of the JRC. The Board of Governors of the JRC shall be kept informed about the implementation of the Programme. Article 4 Before 15 June 2008, the Commission shall submit to the European Parliament, the Council and the Economic and Social Committee a report on the implementation of this Decision. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. Article 6 This Decision is addressed to the Member States. Done at Brussels, 26 November 2007. For the Council The President J. SILVA (1) Council Decision 2004/185/Euratom of 19 February 2004 (OJ L 57, 25.2.2004, p. 25). ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES OF THE PROGRAMME The objectives of the Programme are primarily: 1. The safe and reliable operation of the high flux reactor at Petten (the HFR); this activity involves the normal use of the installation for more than 250 days a year and the management of the fuel cycle under the relevant safety and quality controls. 2. The rational use of the HFR will be developed in a broad range of disciplines. The major research and development themes involving the use of the HFR include: the improvement of safety of existing nuclear reactors; health, including the development of medical isotopes to answer the questions of medical research, and the testing of medical therapeutic techniques; fusion; fundamental research and training; and, waste management, including the possibility of developing nuclear fuels through the elimination of weapons-grade plutonium. ANNEX II BREAKDOWN OF THE CONTRIBUTIONS REFERRED TO IN ARTICLE 2 The contributions to the Programme will come from the Netherlands and France. The breakdown of these contributions is as follows: The Netherlands : EUR 8 200 000 France : EUR 300 000 Total : EUR 8 500 000